Third District Court of Appeal
                               State of Florida

                           Opinion filed May 27, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-203
                         Lower Tribunal No. 10-29468
                             ________________


                               Carlos Sanchez,
                                    Petitioner,

                                         vs.

                            The State of Florida,
                                   Repondent.



     A Case of Original Jurisdiction – Habeas Corpus.

     Carlos Sanchez, in proper person.

     Pamela Jo Bondi, Attorney General, and Robert Biswas, Assistant Attorney
General, for respondent.


Before SUAREZ, FERNANDEZ and SCALES, JJ.

     PER CURIAM
      Carlos Sanchez, petitioner, has had five appeals before this Court regarding

lower tribunal number case number 10-29468: 3D13-1453, 3D14-1706, 3D15-20,

3D15-850, and the instant case, 3D15-203.

      On March 13, 2013, a jury found Sanchez guilty of attempted second degree

murder. On May 16, 2013, Sanchez was sentenced to a term of twenty-five years

as a habitual felony offender.

      On June 5, 2013, Sanchez filed a direct appeal of his judgment and sentence

(case number 3D13-1453). Sanchez was represented by attorney Kenneth Speiller

in his direct appeal. On January 17, 2014, attorney Speiller filed a motion to

withdraw and this Court granted that motion in an order dated January 28, 2014.

      On February 18, 2014, this Court remanded Sanchez’s direct appeal back to

the trial court for a period of thirty days for consideration of Sanchez’s motion for

reimbursement of attorney’s fees and appointment of counsel.

      On June 2, 2014, the trial court denied Sanchez’s motion for reimbursement

of attorney’s fees and appointment of counsel. Sanchez appealed the trial court’s

order, which generated another appellate case number, 3D14-1706. The appeal

under case number 3D14-1706 was dismissed on August 1, 2014, for failure to

comply with an order of this Court.




                                         2
      Sanchez filed several pro se miscellaneous motions pertaining to his direct

appeal, including a motion on June 27, 2014, requesting the appointment of

appellate counsel.

      On July 1, 2014, this Court entered an order, remanding Sanchez’s direct

appeal to the lower court for a period of thirty days for consideration of

appointment of appellate counsel.

      On September 9, 2014, Sanchez filed a motion to correct illegal sentence

with the trial court. That motion was denied on December 12, 2014, and a pro se

notice of appeal was subsequently filed, generating case number 3D15-20. The

Office of Regional Counsel was appointed for purposes of appeal in case number

3D15-20.

      On February 12, 2015, Sanchez filed a “Motion for Trial Court to Seek

Permission to Deviate from the Appeal’s Court Order, for the Purpose of Plea

Negotiation.” That motion was denied by the trial court on March 25, 2015.

Sanchez filed a pro se notice of appeal, which was assigned case number 3D15-

850. Upon the Court’s own motion, on April 20, 2015, case number 3D15-850 was

dismissed pursuant to Logan v. State, 846 So. 2d 472 (Fla. 2003).

      On February 26, 2015, this Court consolidated case numbers 3D13-1453 and

3D15-20. In that same order, this Court clarified that the Office of Regional




                                        3
Counsel was also appointed to represent Sanchez in his direct appeal, case number

3D13-1453.

      Turning to the instant case, on January 22, 2015, Sanchez filed, in this

Court, a pro se petition for habeas corpus. Sanchez’s habeas petition was assigned

case number 3D15-203.

      Because Sanchez is currently represented by counsel in the pending criminal

proceedings (i.e., consolidated cases 3D13-1453 and 3D15-20), on April 7, 2015,

this Court dismissed Sanchez’s pro se habeas petition pursuant to Logan, which

held that a pro se pleading by a represented criminal defendant is a “nullity” as a

general rule. Logan, 846 So. 2d at 476.

      On April 20, 2015, Sanchez filed a Notice of Objection arguing that

“Sanchez is pro-se and is not now, or has ever been represented by counsel in the

instant complaint, case no: 3D15-0203.” We treat Sanchez’s Notice of Objection as

a motion for rehearing of this Court’s April 7 dismissal of Sanchez’s habeas

petition and deny same. See Johnson v. State, 974 So. 2d 363, 364-65 (Fla. 2008)

(clarifying that the rule in Logan is not limited to cases where the defendant is

represented by trial counsel but applies to “any pro se filings submitted by litigants

seeking affirmative relief in the context of any criminal proceeding where a death

sentence has not been imposed, whether direct or collateral, either in the trial court

or a district court of appeal, and who are represented by counsel in those



                                          4
proceedings.”). See also Gilbert v. Singletary, 632 So. 2d 1104, 1105 (Fla. 4th

DCA 1994) (refusing to entertain pro se habeas petition where Sanchez was

represented by counsel and direct appeal was pending; “[A] party may not be

simultaneously represented by counsel and yet file pro se pleadings in the same

case.”).

      We also deny Sanchez’s April 23, 2015 pro se “Motion for Clarification

Alternative to Enforce Mandate.”

      In sum, Sanchez’s Notice of Objection and Motion for Clarificaiton are

denied.1




1The Clerk of this Court shall ensure that a copy of this opinion is forwarded to
Sanchez’s appellate counsel in consolidated cases 3D13-1453 and 3D15-20.

                                       5